Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of the crime of violating subdivision 5-a of section 70 of the Vehicle and Traffic Law (leaving the scene of an accident), and from the sentence. Judgment reversed on the law and a new trial ordered. Upon the record the People failed to establish defendant’s guilt beyond a reasonable doubt. There was no proof of any damage to complainant’s car, but such proof may be made available on a new trial. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment. Nolan, P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ., concur.